Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Election/Restrictions
Claims 1-9, 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Horowitz (applicant’s representative) on 1/13/2021.
The application has been amended as follows: 
*Note – all unlisted claims remain unchanged from the claims filed 12/7/2020 and entered 12/16/2020 with the Request for Continued Examination.
Claim 10. (Currently amended) A method for delivering an anchor by an anchor 2delivery system for repairing a valve in a body of a patient, the method comprising: 
3inspecting tissue of the valve by a distal end of a delivery catheter, the distal end of the 4delivery catheter being comprised of two or more rotatably coupled knuckles; 
5opening first and second pincer arms of an anchor delivery mechanism disposed distally 6of the two or more knuckles, the first pincer arm rotatably coupled with respect 
9rotating the first and second pincer arms into a closed position to pierce the tissue and 10position distal ends of the first and second pincer arms together toward a center of the 11anchor delivery mechanism; 
12delivering afirst anchor, having a first end expandable from a compressed configuration to 13an expanded configuration and a second end expandable from a compressed 14configuration to an expanded configuration, to the first and second pincer arms with 15the first and second ends in respective compressed configurations; 
16rotatably opening the first and second pincer arms to retract from the tissue, the delivered first  17anchor remaining in the tissue with each of the first end and the second end thereof in 18a respective expanded configuration lying against the tissue; and
 19inserting additional anchors around the tissue as necessary to repair the valve.
Claim 12. (Currently amended) The method according to claim 10, wherein the first anchor is delivered by towing the first anchor by a stylet through the first and second pincer arms such that a portion of the first anchor extends out of the tissue.  
Claim 13. (Currently amended) The method according to claim 12, further comprising: 
first anchor;
 rotating the second pincer arm out of the tissue; 
retracting the inner coil from a remaining portion of the first anchor 

Claim 14. (Currently amended) The method according to claim 10, wherein the first pincer arm is formed of an at least partially open tube and the second pincer arm has an open curvature, such that the first anchor is towable through the first and second pincer arms.  
Claim 15. (Currently amended) The method according to claim 10, further comprising inserting a fixation device in the tissue to anchor the delivery catheter before delivering the first anchor, and disengaging the delivery catheter from the tissue by retracting the fixation device after delivering the first anchor.  
Claim 16. (Currently amended) The method according to claim 10, wherein: the delivery catheter further comprises a plurality of cables; each cable of the plurality of cables is connected at a distal end to a respective knuckle of the two or more rotatably coupled knuckles knuckles of the two or more rotatably coupled knuckles, and minimizing tension on the respectively connected cable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Kortenbach et al in view of Timm et al discloses a clip delivery system capable for use in repairing a valve, comprising delivery catheter having multiple rotatable knuckles for providing an articulabe distal end, a clip delivery mechanism having two pincer arms, and a clip having an expanded and compressed configuration.  The clip of the device is designed such that it can open to capture tissue then close to capture the tissue.  The respective ends of the clip itself do not expand.  Rather, it is the overall profile of the clip that has an expanded configuration and a compressed configuration.
Raifee et al discloses an anchor delivery system for repairing a valve, comprising a delivery catheter (630) for delivering an anchor device (500 or 600).  The anchor device comprises a first end (510) and second end (515) that each have an expanded configuration and a collapsed configuration ([0047]).  However, the anchor delivery mechanism comprises a piercing tube (636) that linearly deploys the anchor device.  The device does not comprise pincer arms for delivering the anchor device. 
Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed anchor delivery system as claimed in independent claims 1 and 17, nor the method for delivering an anchor as claimed in independent claims 10.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE M SHI/Primary Examiner, Art Unit 3771